Case 6:19-cr-00137-GKS-LRH Document 46 Filed 05/26/20 Page 1 of 2 PagelD 667

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:19-cr-137-Orl-18LRH

ANTONIO TORAY CHANDLER

 

ORDER

This case was referred to the United States Magistrate Judge for a report and
recommendation regarding the competency of Defendant Antonio Toray Chandler. Notably, the
Court presided over a trial concerning Defendant’s co-conspirator, United States of America v.
Benjamin Green Robinson, Case 6:19-cr-0132-GKS-LRH, and the Court is familiar with the facts
of this case. As explicated in the forty-two (42) page Report and Recommendation (Doc. 45), a
preponderance of the evidence shows that Defendant “has a rational as well as factual
understanding of the proceedings against him, and a sufficient present ability to consult with a
lawyer with a reasonable degree of rational understanding.” (/d. at 1.) After review of the thorough
and well-reasoned Report and Recommendation (Doc. 45) and noting that no timely objections
have been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Leslie R. Hoffman’s Report and Recommendation
(Doc. 45) is APPROVED and ADOPTED and is made part of this Order for all purposes,

including appellate review.
Case 6:19-cr-00137-GKS-LRH Document 46 Filed 05/26/20 Page 2 of 2 PagelD 668

2. Defendant Antonio Toray Chandler is presently competent to stand trial and/or to enter

a plea of guilty.

DONE and ORDERED in Orlando, Florida, this bo day of May, 2020.

} !
G. KENDALL SHARP }
SENIOR UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record
